Exhibit 10.2

AMENDED AND RESTATED

COHEN & STEERS, INC.

2004 ANNUAL INCENTIVE PLAN

 

1. Purpose of the Plan

The purpose of the Plan is to enable the Company and its Affiliates to attract,
retain, motivate and reward executive officers and key employees by providing
them with the opportunity to earn competitive compensation directly linked to
the Company’s performance.

 

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

  (a) “Act” shall mean the Securities Exchange Act of 1934, as amended, or any
successor thereto.

 

  (b) “Affiliate” shall mean, with respect to the Company, any entity directly
or indirectly controlling, controlled by, or under common control with, the
Company or any other entity designated by the Board in which the Company or an
Affiliate has an interest.

 

  (c) “Beneficial Owner” shall mean a “beneficial owner”, as such term is
defined in Rule 13d-3 under the Act (or any successor rule thereto).

 

  (d) “Board” shall mean the Board of Directors of the Company.

 

  (e) “Change in Control” means the occurrence of any of the following events:

(i) the complete liquidation of the Company or the sale or disposition, in one
or a series of related transactions, of all or substantially all, of the assets
of the Company to any “person” or “group” (as such terms are defined in Sections
13(d)(3) or 14(d)(2) of the Act), other than the Permitted Holders;

(ii) any person or group, other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of securities of the Company (or any entity which
controls the Company) representing both (I) 20% or more of the combined voting
power of the then outstanding securities of the Company (or any entity which
controls the Company) and (II) more of the combined voting power of the then
outstanding securities of the Company (or any entity which controls the Company)
than the Cohen/Steers Holders in the aggregate;



--------------------------------------------------------------------------------

(iii) during any period of twenty-four consecutive months (not including any
period prior to the date that the Company completes a registered initial public
offering), individuals who at the beginning of such period constituted the Board
(together with any new directors (other than a director nominated by any Person
(other than the Board) who publicly announces an intention to take or to
consider taking actions, including but not limited to, an actual or threatened
proxy contest, which if consummated would constitute a Change in Control under
clauses (i), (ii) or (iv) of this Section 2(e)) nominated by any Cohen/Steers
Holder and/or whose election by such Board or whose nomination for election by
the shareholders of the Company was approved by a vote of a majority of the
directors of the Company, then still in office, who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board, then in office; or

(iv) the consummation of any transaction or series of transactions resulting in
a merger, consolidation or amalgamation, in which the Company is involved, other
than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, consolidation or amalgamation.

 

  (f) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.

 

  (g) “Committee” shall mean the Compensation Committee of the Board.

 

  (h) “Company” shall mean Cohen & Steers, Inc., a Delaware corporation.

 

  (i) “Covered Employee” shall have the meaning set forth in Section 162(m) of
the Code.

 

  (j) “Participant” shall mean each executive officer of the Company and other
key employee of the Company or an Affiliate whom the Committee designates as a
participant under the Plan.

 

  (k) “Performance Period” shall mean each fiscal year or multi-year cycle as
determined by the Committee.

 

  (l)

“Permitted Holder” shall mean, as of the date of determination, any and all of
(i) an employee benefit plan (or trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power of its voting equity securities or

 

2



--------------------------------------------------------------------------------

 

equity interest is owned, directly or indirectly, by the Company, (ii) any
entity owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company,
(iii) any of Martin Cohen, his spouse, his siblings and their spouses, and
descendants of any of them (whether natural or adopted) (collectively, the
“Cohen Group”), (iv) any of Robert Steers, his spouse, his siblings and their
spouses, and descendants of any of them (whether natural or adopted)
(collectively, the “Steers Group”), and (v) any trust established and maintained
primarily for the benefit of any member of the Cohen Group and/or Steers Group
or any entity controlled by any member of the Cohen Group and/or Steers Group (a
“Cohen/Steers Entity”).

 

  (m) “Person” shall mean a “person”, as such term is used for purposes of
Section 13(d) or 14(d) of the Act (or any successor section thereto).

 

  (n) “Plan” shall mean the Amended and Restated Cohen & Steers, Inc. 2004
Annual Incentive Plan, as set forth herein and as may be amended from time to
time.

 

  (o) “Share” shall mean a share of common stock of the Company.

 

  (p) “Subsidiary” shall mean a subsidiary corporation, as defined in
Section 424(f) of the Code (or any successor section thereto).

 

3. Administration

The Plan shall be administered and interpreted by the Committee; provided,
however, that the Board may, in its sole discretion, take any action designated
to the Committee under this Plan as it may deem necessary; provided that, to the
extent Section 162(m) of the Code is applicable to the Company and the Plan, in
no event shall the Plan be interpreted in a manner which would cause any award
intended to be qualified as performance-based compensation under Section 162(m)
of the Code to fail to so qualify. The Committee shall establish the performance
objectives for any Performance Period in accordance with Section 4 and certify
whether and to what extent such performance objectives have been obtained. Any
determination made by the Committee under the Plan shall be final and
conclusive. The Committee may employ such legal counsel, consultants and agents
(including counsel or agents who are employees of the Company or an Affiliate)
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant or agent and any
computation received from such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan other than as a result of such individual’s willful misconduct. The
Committee may delegate its authority under this Plan; provided that, to the
extent Section 162(m) of the Code is applicable to the Company and the Plan, the
Committee shall in no event delegate its authority with respect to the
compensation of the Chief Executive Officer of the Company, the four most highly
compensated executive officers (as determined

 

3



--------------------------------------------------------------------------------

under Section 162(m) of the Code and regulations thereunder) of the Company and
any other individual whose compensation the Board or Committee reasonably
believes may become subject to Section 162(m) of the Code.

 

4. Bonuses

 

  (a) Performance Criteria. Within 90 days after each Performance Period begins
(or such other date as may be required or permitted under Section 162(m) of the
Code), the Committee shall establish the performance objective or objectives
that must be satisfied in order for a Participant to receive a bonus for such
Performance Period. Notwithstanding the foregoing, with respect to the
Performance Period during which the Effective Date (as defined in Section 6(a))
occurs, the Committee shall establish the performance objective or objectives
that must be satisfied in order for a Participant to receive a bonus for such
Performance Period within 60 days after the Effective Date. Any such performance
objectives will be based upon the relative or comparative achievement of one or
more of the following criteria, as determined by the Committee: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income;
(iv) earnings per Share; (v) book value per Share; (vi) return on shareholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) profitability of an identifiable business unit or
product; (xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital; (xviii) return on assets; (xix) assets under management;
and (xx) total return. The foregoing criteria may relate to the Company, one or
more of its Subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine.

 

  (b) Target Incentive Bonuses. Within 90 days after each Performance Period
begins (or such other date as may be required or permitted under Section 162(m)
of the Code), the Committee shall establish target incentive bonuses for each
individual Participant. Notwithstanding the foregoing, with respect to the
Performance Period during which the Effective Date occurs, the Committee shall
establish target incentive bonuses for each individual Participant within 60
days after the Effective Date.

 

  (c)

Maximum Amount Payable. As soon as practicable after the Performance Period
ends, the Committee shall determine (i) whether and to what extent any of the
performance objectives established for the relevant Performance Period under
Section 4(a) have been satisfied and (ii) for each Participant who is employed
by the Company or one of its Affiliates on the last day of the Performance
Period for which the bonus is payable,

 

4



--------------------------------------------------------------------------------

 

the actual bonus to which such Participant shall be entitled, taking into
consideration the extent to which the performance objectives have been met and
such other factors as the Committee may deem appropriate. Any provision of this
Plan notwithstanding, in no event shall any Participant receive a bonus under
this Plan in respect of any fiscal year of the Company in excess of $10 million.

 

  (d) Negative Discretion. Notwithstanding anything else contained in
Section 4(c) to the contrary, the Committee shall have the right, in its
absolute discretion, (i) to reduce or eliminate the amount otherwise payable to
any Participant under Section 4(c) based on individual performance or any other
factors that the Committee, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 4(c).

 

  (e) Death or Disability. If a Participant dies or becomes disabled prior to
the last day of the Performance Period for which the bonus is payable, such
Participant may receive an annual bonus equal to the bonus otherwise payable to
such Participant based upon actual Company performance for the applicable
Performance Period or, if determined by the Committee, based upon achieving
targeted performance objectives, multiplied by a fraction, the numerator of
which is the number of days that have elapsed during the Performance Period in
which the Participant’s death or disability occurs prior to and including the
date of the Participant’s death or disability and the denominator of which is
the total number of days in the Performance Period or such other amount as the
Committee may deem appropriate.

 

  (f) Change in Control. In the event of a Change in Control, the Board (as
constituted immediately prior to the Change in Control) shall, in its sole
discretion, determine whether and to what extent the performance criteria have
been met or shall be deemed to have been met for the year in which the Change in
Control occurs.

 

5. Payment

 

  (a) In General. Except as otherwise provided hereunder, payment of any bonus
amount determined under Section 4 shall be made to each Participant as soon as
practicable after the Committee certifies that one or more of the applicable
performance objectives have been attained or, in the case of any bonus payable
under the provisions of Section 4(d), after the Committee determines the amount
of any such bonus.

 

  (b) Form of Payment. The Committee shall determine whether any bonus payable
under this Plan is payable in cash, or in restricted stock, restricted stock
units, stock appreciation rights or options (of equivalent value) awarded under
the Cohen & Steers, Inc. 2004 Stock Incentive Plan (as amended from time to
time), or any combination thereof.

 

5



--------------------------------------------------------------------------------

6. General Provisions

 

  (a) Effectiveness of the Plan. The Plan shall become effective on the date on
which it is adopted by the Board (the “Effective Date”), subject to the approval
of the shareholders of the Company. The Plan shall expire on the tenth
anniversary of the Effective Date.

 

  (b) Amendment and Termination. The Board or the Committee may at any time
amend, suspend, discontinue or terminate the Plan; provided, however, that no
such amendment, suspension, discontinuance or termination shall adversely affect
the rights of any Participant in respect of any calendar year which has already
commenced and, to the extent Section 162(m) of the Code is applicable to the
Company and the Plan, no such action shall be effective without approval by the
shareholders of the Company to the extent necessary to continue to qualify the
amounts payable hereunder to Covered Employees as under Section 162(m) of the
Code.

 

  (c) Designation of Beneficiary. Each Participant may designate a beneficiary
or beneficiaries (which beneficiary may be an entity other than a natural
Person) to receive any payments which may be made following the Participant’s
death. Such designation may be changed or canceled at any time without the
consent of any such beneficiary. Any such designation, change or cancellation
must be made in a form approved by the Committee and shall not be effective
until received by the Committee. If no beneficiary has been named, or the
designated beneficiary or beneficiaries shall have predeceased the Participant,
the beneficiary shall be the Participant’s spouse or, if no spouse survives the
Participant, the Participant’s estate. If a Participant designates more than one
beneficiary, the rights of such beneficiaries shall be payable in equal shares,
unless the Participant has designated otherwise.

 

  (d) No Right to Continued Employment or Awards. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its Affiliates. No Participant shall have
any claim to be granted any award, and there is no obligation for uniformity of
treatment of Participants or beneficiaries. The terms and conditions of awards
and the Committee’s determinations and interpretations with respect thereto need
not be the same with respect to each Participant (whether or not the
Participants are similarly situated).

 

  (e)

No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best

 

6



--------------------------------------------------------------------------------

 

interest, whether or not such action would have an adverse effect on any awards
made under the Plan. No employee, beneficiary or other person shall have any
claim against the Company or any Affiliate as a result of any such action.

 

  (f) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company’s
assets or (ii) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s beneficiaries, heirs, executors,
administrators or successors in interest.

 

  (g) Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any payment due under this Plan or from any
compensation or other amount owing to the Participant, applicable withholding
taxes with respect to any payment under this Plan and to take such action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding taxes.

 

  (h) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

  (i) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws.

 

  (j) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

 

7